













Exhibit 10.23
STARBUCKS CORPORATION
GLOBAL KEY EMPLOYEE RESTRICTED STOCK UNIT GRANT AGREEMENT
2005 LONG-TERM EQUITY INCENTIVE PLAN


STARBUCKS CORPORATION (the “Company”) does hereby grant to the individual named
below (the “Participant”) an award (the “Award”) for the number of restricted
stock units (the “Restricted Stock Units”) set forth below, effective on the
Date of Grant set forth below. The Restricted Stock Units shall vest and become
payable in shares of Common Stock (the “Shares”) according to the vesting
schedule set forth below subject to earlier expiration or termination of the
Restricted Stock Units as provided in this Global Key Employee Restricted Stock
Unit Grant Agreement, including any additional terms and conditions applicable
to the Participant’s country contained in the Appendix A attached hereto
(together with the Global Key Employee Restricted Stock Unit Grant Agreement,
this “Agreement”). This Agreement shall be subject to the terms and conditions
of the 2005 Long-Term Equity Incentive Plan (the “Plan”). Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.



Participant:Number of Units:Date of Grant:Vesting Schedule:





1.Vesting Schedule; Form and Timing of Payment of Vested Restricted Stock Units.
Subject to the terms and conditions of this Agreement and the Plan, a number of
the Restricted Stock Units will vest as set forth above, subject to the
Participant’s continued Active Status through the applicable Vesting Date
(except as provided in Sections 3.2 or 3.3 below). Any Restricted Stock Units
that vest will be paid to the Participant solely in whole Shares (and not in
cash, as the Plan permits) on, or within thirty (30) days after, the relevant
Vesting Date on which the Restricted Stock Units vest in accordance with this
Section 1 (or, if earlier, upon a vesting event contemplated under Sections 3.2
or 3.3 below, as applicable), subject to any delayed payment required under
Section 6 below.


2.Dividend Equivalents. On each date that a cash dividend is paid to holders of
Shares, an amount (the “Dividend Equivalent Amount”) equal to the cash dividend
that is paid on each Share, multiplied by the number of Shares subject to the
Restricted Stock Units and any Dividend Equivalent RSUs (as defined below) that
remain unvested and outstanding as of the dividend payment date, shall be
credited for the benefit of the Participant, and such credited amount shall be
converted into an additional number of Restricted Stock Units (“Dividend
Equivalent RSUs”) determined by dividing the Dividend Equivalent Amount by the
Fair Market Value of a Share on the dividend payment date, rounded up or down to
the nearest whole number. Dividend Equivalent RSUs will be subject to the same
conditions as the underlying Restricted Stock Units with respect to which the
Dividend Equivalent RSUs were paid, including, without limitation, the vesting
conditions and the provisions governing time and form of settlement applicable
to the underlying Restricted Stock Units. Unless expressly provided otherwise,
as used elsewhere in this Agreement “Restricted Stock Units” shall include any
Dividend Equivalent RSUs that have been credited to the Participant’s account.


3.Termination of Employment; Change of Control.


3.1Termination of Employment. Except as provided in Sections 3.2 or 3.3 below,
any unvested Restricted Stock Units subject to this Agreement shall immediately
terminate and be automatically and completely forfeited by the Participant to
the Company upon the termination of the
1



--------------------------------------------------------------------------------















Participant’s Active Status for any reason, including without limitation,
voluntary termination by the Participant, termination because of the
Participant’s Retirement, or termination by the Company or any Subsidiary or
affiliate of the Company because of Misconduct.


For purposes of the Restricted Stock Units, the Participant’s Active Status will
be considered terminated as of the date the Participant is no longer actively
providing services to the Company or any of its Subsidiaries or affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service contract, if any) and will not be extended by any notice
period (e.g., the Participant’s Active Status would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is employed or
providing services or the terms of the Participant’s employment or service
contract, if any). Actively providing services during only a portion of the
vesting period prior to a Vesting Date shall not entitle the Participant to vest
in a pro-rata portion of the unvested Restricted Stock Units that would have
vested as of such Vesting Date, nor will it entitle the Participant to any
compensation for the lost vesting. The Committee shall have the exclusive
discretion to determine when the Participant’s Active Status for purposes of the
Award is terminated (including whether the Participant may still be considered
to be providing services while on a leave of absence).


3.2Change of Control. Upon a Change of Control, the vesting of the Restricted
Stock Units shall accelerate, and the Restricted Stock Units shall become fully
vested and payable to the extent and under the terms and conditions set forth in
the Plan; provided that for purposes of this Section 3.2, “Resignation (or
Resign) for Good Reason” shall have the following meaning:


“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of a Participant after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries and affiliates) prior to the Change of Control, (3)
a material reduction in the Partner’s base salary or total incentive
compensation; (4) a material reduction in the Partner’s benefits unless such
reduction applies to all Partners of comparable rank; or (5) the relocation of
the Partner’s primary work location more than 50 miles from the Partner’s
primary work location prior to the Change of Control. Notwithstanding the
foregoing, a Participant shall not be deemed to have Resigned for Good Reason
unless the Participant, within one year after a Change of Control, (i) notifies
the Company of the existence of the condition giving rise to a Resignation for
Good Reason within 90 days of the initial existence of such condition, (ii)
gives the Company at least 30 days following the date on which the Company
receives such notice (and prior to termination) in which to remedy the
condition, and (iii) if the Company does not remedy such condition within such
30-day period, actually terminates employment within 60 days after the
expiration of such 30-day period (and before the Company remedies such
condition). If the Company remedies such condition within such 30-day period (or
at any time prior to the Participant’s actual termination), then any Resignation
for Good Reason by the Participant on account of such condition will not be a
Resignation for Good Reason.


3.3Disability or Death. If the Participant’s Active Status terminates due to
Disability or death, all unvested Restricted Stock Units will vest in full as of
the date of termination of Active Status due to Disability or death.


4.Misconduct. As a condition to receiving and becoming eligible to vest in the
Restricted Stock Units, the Participant hereby agrees not to engage in
Misconduct.


2



--------------------------------------------------------------------------------















5.Clawback. If the Company determines, in its sole discretion, that the
Participant has engaged in Misconduct, the Participant agrees and covenants that
(a) any unvested portion of the Restricted Stock Units shall be immediately
forfeited as of the date the Company determines that the Participant has engaged
in Misconduct (the “Determination Date”); (b) if any part of the Restricted
Stock Units vested and were settled prior to the Determination Date, upon the
Company’s demand, the Participant shall immediately deliver to the Company (i)
the Shares that the Participant acquired upon settlement of such Restricted
Stock Units and (ii) to the extent any such Shares were previously sold by the
Participant, a cash amount equal to the Fair Market Value as of the
Determination Date of the Shares contemplated to be returned to the Company
under this clause; and (c) the foregoing remedies set forth in this Section 5.
shall not be the Company’s exclusive remedies, which shall include, among other
remedies, injunctive relief and damages that may be available to the Company.
The Company reserves all other rights and remedies available to it at law or in
equity.


6.Code Section 409A. The provisions in this Section 6 shall apply if the
Participant is subject to taxation in the United States.


6.1To the extent the Restricted Stock Units constitute “nonqualified deferred
compensation” that is subject to Code Section 409A (“NQ Deferred Compensation”),
any Restricted Stock Units that are payable upon or with reference to the date
that the Participant’s Active Service terminates (i) shall not be paid unless
the Participant experiences a “separation from service” within the meaning of
Code Section 409A and (ii) if the Participant is a “specified employee” within
the meaning of Code Section 409A on the date of the Participant’s separation
from service, then the Restricted Stock Units shall be paid on the first
business day of the seventh month following the Participant’s separation from
service, or, if earlier, on the date of the Participant’s death, to the extent
such delayed payment is required in order to avoid a prohibited distribution
under Code Section 409A.


6.2This Award and payments made pursuant to this Agreement and the Plan are
intended to qualify for an exemption from or comply with Code Section 409A.
Notwithstanding any other provision in this Agreement and the Plan, the Company,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify this
Agreement and/or the Plan so that the Restricted Stock Units granted to the
Participant qualify for exemption from or comply with Code Section 409A;
provided, however, that the Company makes no representations that the Restricted
Stock Units shall be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Restricted Stock
Units. Nothing in this Agreement or the Plan shall provide a basis for any
person to take action against the Company or any Subsidiary or affiliate of the
Company based on matters covered by Code Section 409A, including the tax
treatment of any amount paid or Award made under this Agreement, and neither the
Company nor any of its Subsidiaries or affiliates shall under any circumstances
have any liability to any Participant or his or her estate or any other party
for any taxes, penalties or interest imposed under Code Section 409A for any
amounts paid or payable under this Agreement.


6.3If the vesting of the Restricted Stock Units is accelerated upon a Change of
Control, the Restricted Stock Units are considered NQ Deferred Compensation and
the Change of Control does not constitute a “change in control event,” within
the meaning of the U.S. Treasury Regulations, then the cash equivalent of the
Restricted Stock Units calculated as of the date of the Change in Control shall
be paid on the earliest of the applicable Vesting Date, the date of the
Participant’s death or the date the Participant’s Active Status terminates due
to Disability.


7.Responsibility for Taxes. Regardless of any action the Company or, if
different, the Participant’s employer (the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to the Participant’s participation in
the
3



--------------------------------------------------------------------------------















Plan and legally applicable to the Participant (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount, if
any, actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including, but not limited to the
grant of the Restricted Stock Units, the vesting or settlement of the Restricted
Stock Units, the issuance of Shares in settlement of the Restricted Stock Units,
the subsequent sale of Shares acquired at vesting and the receipt of any
dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if the
Participant is subject to tax in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant must pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant hereby authorizes the Company and/or the Employer, or their
respective agents, in their sole discretion and without any notice to or
additional authorization by the Participant, to satisfy their withholding
obligations with regard to all Tax-Related Items, if any, by one or a
combination of the following:


(a)    withholding from the Participant’s wages, salary or other cash
compensation payable to the Participant by the Company, the Employer or any
other Subsidiary or affiliate of the Company; or


(b)    withholding from proceeds of the sale of Shares issued in settlement of
the vested Restricted Stock Units, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization without further consent), to the extent and in the manner
permitted by all applicable securities laws, including making any necessary
securities registration or taking any other necessary actions; or


(c)    withholding in whole Shares to be issued in settlement of the vested
Restricted Stock Units; provided, however, that if the Participant is a Section
16 officer of the Company under the Exchange Act, then the Company will withhold
in Shares upon the relevant taxable or tax withholding event, as applicable,
unless the use of such withholding method is problematic under applicable tax or
securities law or has materially adverse accounting consequences, in which case,
the obligation for Tax-Related Items may be satisfied by one or a combination of
methods (a) and (b) above; or


(d)    any other method of withholding determined by the Company to be permitted
under the Plan and, to the extent required by applicable law or under the Plan,
approved by the Committee.


The Company may withhold or account for Tax-Related Items by considering
statutory or other withholding rates, including minimum or maximum rates
applicable in the Participant’s jurisdiction(s), to the extent permitted under
the Plan. In the event of over-withholding, the Participant may receive a refund
of any over-withheld amount in cash (with no entitlement to the Common Stock
equivalent), or if not refunded by the Company, the Participant may seek a
refund from the applicable tax authorities. In the event of under-withholding,
the Participant may be required to pay additional Tax-Related Items directly to
the applicable tax authorities or to the Company and/or the Employer. If the
obligation for Tax-Related
4



--------------------------------------------------------------------------------















Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Participant’s participation in the Plan.


Finally, the Participant is required to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items. The Participant shall have no further rights with respect
to any Shares that are retained by the Company pursuant to this provision, and
under no circumstances will the Company be required to issue any fractional
Shares.


8.Nature of Grant. In accepting the Award, the Participant acknowledges,
understands and agrees that:


(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;


(b)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of restricted
stock units or other awards, or benefits in lieu of restricted stock units, even
if restricted stock units have been granted in the past;


(c)all decisions with respect to future restricted stock units or other awards,
if any, will be at the sole discretion of the Company;


(d)the Award and the Participant’s participation in the Plan shall not create a
right to employment or other service relationship, or be interpreted as forming
or amending an employment or service relationship with the Company, the Employer
or any other Subsidiary or affiliate of the Company, and shall not interfere
with the ability of the Company, the Employer or any other Subsidiary or
affiliate of the Company, as applicable, to terminate the Participant’s
employment or service relationship, if any;


(e)the Participant’s participation in the Plan is voluntary;


(f)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not intended to replace any
pension rights or compensation;


(g)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, holiday top-up, bonuses, long-service
awards, leave-related payments, pension or retirement or welfare benefits or
similar mandatory payments;


(h)unless otherwise agreed in writing with the Company, the Restricted Stock
Units and the Shares subject to the Restricted Stock Units, and the income from
and value of same, are
5



--------------------------------------------------------------------------------















not granted as consideration for, or in connection with, the service that the
Participant may provide as a director of a Subsidiary or affiliate of the
Company;


(i)the future value of the Shares subject to the Restricted Stock Units is
unknown, indeterminable, and cannot be predicted with certainty;


(j)after termination of the Participant’s Active Status, the Participant is no
longer eligible to receive any new restricted stock units under the Plan;


(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from (i) the application of
the clawback policy described in Section 5 of this Agreement or otherwise
adopted by the Company or required by law, or (ii) termination of the
Participant’s Active Status (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or providing services or the terms of the
Participant’s employment or service contract, if any);


(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Common Stock; and


(m)neither the Company, the Employer nor any other Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to the Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement.


9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult with his or her
own personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.


10.Data Privacy.


a)Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance, passport or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all restricted stock units or any other entitlement to
Shares or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the legitimate purpose of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the Participant’s consent.


b)Stock Plan Administration Service Providers. The Company transfers Data to
Fidelity Plan Services, LLC and its affiliated companies (collectively,
“Fidelity”), an independent service provider based in the United States, which
is assisting the Company with the implementation, administration and management
of the Plan. The Company may select
6



--------------------------------------------------------------------------------















a different service provider or additional service providers and share Data with
such other provider(s) serving in a similar manner. The Participant may be asked
to agree on separate terms and data processing practices with the service
provider, with such agreement being a condition to the ability to participate in
the Plan.


c)International Data Transfers. The Company and Fidelity are based in the United
States. The Participant’s country or jurisdiction may have different data
privacy laws and protections than the United States. The Company’s legal basis,
where required, for the transfer of Data is the Participant’s consent.


d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, securities, exchange control and labor laws. This means
Data may be retained until after termination of the Participant’s Active
Service.


e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, the Participant’s salary
from or employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would not be able to grant Restricted Stock Units or other equity awards
to the Participant or administer or maintain such awards.


f)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where the Participant is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in the Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, the Participant can contact his or her local human
resources representative.


g)Declaration of Consent. By accepting the Restricted Stock Units and indicating
consent via the Company’s acceptance process, the Participant is declaring that
he or she expressly agrees with the data processing practices described herein
and consents to the collection, processing and use of Data by the Company and
the transfer of Data to the recipients mentioned above, including recipients
located in countries which do not adduce an adequate level of protection from a
European (or other non-U.S.) data protection law perspective, for the purposes
described above.


11.Governing Law/Choice of Venue. The Award and the provisions of this Agreement
are governed by, and subject to, the laws of the State of Washington, as
provided in the Plan, without regard for its conflict of laws provisions. For
purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Washington, and agree that such litigation shall be
conducted exclusively in the courts of King County, or the federal courts of the
United States for the 9th Circuit, and no other courts, where this grant is made
and/or to be performed.


12.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement
7



--------------------------------------------------------------------------------















applicable to the Shares, the Company shall not be required to deliver any
Shares issuable upon settlement of the Restricted Stock Units prior to the
completion of any registration or qualification of the Shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the Shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without the Participant’s consent to the extent
necessary to comply with securities or other laws applicable to issuance of
Shares.


13.Language. The Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English, as to allow the Participant to understand
the terms of this Agreement and any other documents related to the Plan. If the
Participant has received this Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.


15.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


16.Undertakings. The Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to the provisions of this Agreement.


17.No Rights as Shareholder. Except as otherwise provided in Section 2, the
Participant will not have dividend, voting or any other rights as a shareholder
of the Shares with respect to the Restricted Stock Units. Upon payment of the
vested Restricted Stock Units in Shares, the Participant will obtain full
dividend, voting and other rights as a shareholder of the Company.


18.Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Restricted Stock Units granted pursuant to this Award may not be
sold, pledged (as collateral for a loan or as security for the performance of an
obligation or for any other purpose), assigned, hypothecated, transferred,
disposed of in exchange for consideration, made subject to attachment or similar
proceedings, or otherwise disposed of under any circumstances, except that this
Award may be transferred (i) by will or by laws of descent and distribution
applicable to a deceased Participant or (ii) pursuant to a domestic relations
order.


19.Appendix A. Notwithstanding any provisions in this Global Key Employee
Restricted Stock Unit Grant Agreement, the Award of Restricted Stock Units shall
be subject to any additional terms and conditions set forth in Appendix A for
the Participant’s country. Moreover, if the Participant relocates to one of the
countries included in Appendix A, the additional terms and conditions for such
country will
8



--------------------------------------------------------------------------------















apply to the Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix A constitutes part of this Global Key
Employee Restricted Stock Unit Grant Agreement.


20.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
that the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings (as provided in Section 16 above) that may be
necessary to accomplish the foregoing.


21.Waiver. If the Participant breaches or otherwise does not comply with any
provision of this Agreement, but the Company does not act upon this breach or
non-compliance and continues to comply with its obligations under this
Agreement, this shall not mean that the Company waives any other provision of
this Agreement or will otherwise permit any further breach of or non-compliance
with any provision of this Agreement.


22.Insider Trading/Market Abuse Laws. Depending on the Participant’s country or
the country in which Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States and, if different, the Participant’s
country, the Participant’s broker’s country and/or the country where the Shares
are listed, which may affect the Participant’s ability, directly or indirectly,
for the Participant him- or herself or for a third party, to accept, acquire,
sell or attempt to sell, or otherwise dispose of Shares, rights to Shares (e.g.,
Restricted Stock Units) or rights linked to the value of Shares during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws or regulations in the applicable
jurisdiction). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant placed before possessing
inside information. Furthermore, the Participant may be prohibited from (i)
disclosing insider information to any third party (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell Company securities, including third parties who are fellow employees.
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable insider
trading policy of the Company. The Participant acknowledges that it is the
Participant’s responsibility to comply with any applicable restrictions, and the
Participant should consult with the Participant’s own personal legal and
financial advisors on this matter before taking any action related to the Plan.


23.Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to comply with
such regulations, and the Participant should consult his or her personal legal
advisor for any details.


Finally, the Company hereby strongly recommends that the Participant seek the
advice of a personal tax and/or legal advisor to obtain specific information
concerning the tax and other legal consequences associated with the Restricted
Stock Units.


* * *






--------------------------------------------------------------------------------















By the Participant’s signature and the Company’s signature below, the
Participant and the Company agree that this grant is governed by this Agreement
and the Plan.


EXECUTED as of the Date of Grant.



STARBUCKS CORPORATIONBy: Kevin R. JohnsonItsPRESIDENT AND
CEOPARTICIPANTSignature



10



--------------------------------------------------------------------------------




















APPENDIX A TO
STARBUCKS CORPORATION
GLOBAL KEY EMPLOYEE RESTRICTED STOCK UNIT GRANT AGREEMENT
2005 LONG-TERM EQUITY INCENTIVE PLAN


Capitalized terms not explicitly defined in this Appendix A but defined in the
Global Key Employee Restricted Stock Unit Grant Agreement, the Plan or any
applicable country-specific sub-plan shall have the same definitions as in the
Plan, any applicable country-specific sub-plan and/or the Global Key Employee
Restricted Stock Unit Grant Agreement (the “Key Employee RSU Agreement”).


TERMS AND CONDITIONS


This Appendix A, which is part of the Key Employee RSU Agreement, includes
additional terms and conditions that govern the Restricted Stock Units granted
to the Participant under the Plan and that will apply to the Participant if he
or she is in one of the countries listed below.


If the Participant is a citizen or resident of a country other than the one in
which he or she is currently residing and/or working, is considered a resident
of another country for local law purposes or transfers employment and/or
residency between countries after the Date of Grant, the Company shall, in its
sole discretion, determine to what extent the additional terms and conditions
included herein will apply to the Participant under these circumstances.


NOTIFICATIONS


This Appendix A also includes information regarding exchange control and certain
other issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of September
2020. Such laws are often complex and change frequently. As a result, the
Participant should not rely on the information in this Appendix A as the only
source of information relating to the consequences of his or her participation
in the Plan because such information may be outdated when the Restricted Stock
Units vest and/or when the Participant sells any Shares acquired at vesting of
the Restricted Stock Units.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation. As a result, the Company is not
in a position to assure the Participant of any particular result. The
Participant, therefore, should seek appropriate professional advice as to how
the relevant laws in his or her country may apply to his or her situation.


Finally, if the Participant is a citizen or resident or a country other than
that in which he or she is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Date of Grant, the information
contained herein may not be applicable in the same manner to the Participant.


AUSTRALIA


TERMS AND CONDITIONS


Australia Offer Document. The offer of Restricted Stock Units is intended to
comply with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission (“ASIC”)
11



--------------------------------------------------------------------------------















Regulatory Guide 49 and ASIC Class Order CO 14/1000. Additional details are set
forth in the Offer Document for the offer of Restricted Stock Units to
Australian resident employees, which will be provided to the Participant with
this Agreement.


Compliance with Law. Notwithstanding anything in the Key Employee RSU Agreement
or the Plan to the contrary, the Participant will not be entitled to, and shall
not claim, any benefit under the Plan if the provision of such benefit would
give rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any other
provision of that Act, or any other applicable statute, rule or regulation which
limits or restricts the giving of such benefits. Further, the Employer is under
no obligation to seek or obtain the approval of its shareholders in general
meeting for the purpose of overcoming any such limitation or restriction.


NOTIFICATIONS


Tax Information. The Plan is a plan to which subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD 10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of the Participant.




CANADA


TERMS AND CONDITIONS


Termination of Active Status. The following provision replaces the second
paragraph of Section 3.1 of the Global Key Employee Restricted Stock Unit Grant
Agreement.


For purposes of the Restricted Stock Units, the Participant’s Active Status
shall be considered terminated (regardless of the reason for such termination
and whether or not the termination is later found to be invalid, unlawful or in
breach of employment laws in the jurisdiction where the Participant is employed
or providing services or the terms of the Participant’s employment or service
agreement, if any) as of the date that is the earliest of (a) the date that the
Participant receives notice of termination of employment; (b) the date the
Participant terminates employment; or (c) the date the Participant is no longer
actively providing services to the Company or any Subsidiary or affiliate of the
Company, regardless of any notice period or period of pay in lieu of such notice
required under local law (including, but not limited to statutory law,
regulatory law and/or common law). The Committee shall have the exclusive
discretion to determine when the Participant’s Active Status shall be considered
terminated for purposes of the Restricted Stock Units (including when the
Participant may still be considered to be providing services while on a leave of
absence). If, notwithstanding the foregoing, applicable employment legislation
explicitly requires continued vesting during a statutory notice period, the
Participant’s right to vest in the Restricted Stock Units, if any, will
terminate effective as of the last date of the minimum statutory notice period,
but the Participant will not earn or be entitled to pro-rated vesting if the
Vesting Date falls after the end of the Participant’s statutory notice period,
nor will the Participant be entitled to any compensation for lost vesting.


The following provisions apply if the Participant is a resident of Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
12



--------------------------------------------------------------------------------

















Les parties reconnaissent avoir expressement souhaité que cette Convention,
ainsi que tous les documents, avis et procédures judiciaries, éxecutés, donnés
ou intentés en vertu de, ou lié, directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


Data Privacy Notice and Consent. The following provision supplements the Data
Privacy section of the Key Employee RSU Agreement:


The Participant hereby authorizes the Company and the Company’s representatives,
including broker(s) designated by the Company, to discuss with and obtain all
relevant information from all personnel (professional or not) involved with the
administration and operation of the Plan. The Participant further authorizes the
Company, any Subsidiary and affiliate and the Employer to disclose and discuss
the Participant’s participation in the Plan with their advisors. The Participant
further authorizes the Company, any Subsidiary and affiliate and the Employer to
record such information and to keep it in the Participant’s employee file.


NOTIFICATIONS


Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NASDAQ Global Select Market).


Foreign Asset/Account Reporting Information. Foreign specified property,
including shares of stock (i.e., Shares), options to purchase Shares and other
rights to receive Shares (e.g., Restricted Stock Units) of a non-Canadian
company held by a Canadian resident employee must generally be reported annually
on a Form T1135 (Foreign Income Verification Statement), if the total cost of
his or her foreign specified property exceeds C$100,000 at any time during the
year. Thus, Restricted Stock Units likely must be reported (generally at a nil
cost) if the C$100,000 cost threshold is exceeded because of other foreign
specified property the Participant holds. When Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily is
equal to the fair market value of the Shares at the time of acquisition, but if
the Participant owns other Shares (acquired separately), this ACB may have to be
averaged with the ACB of the other Shares. The Participant should consult with a
personal tax advisor to ensure compliance with the applicable reporting
obligations.


CHINA


TERMS AND CONDITIONS


Acceptance of Award. The Participant must log on to the Fidelity website and
certify his or her Fidelity account as a condition of this Award. If the
Participant does not certify his or her Fidelity account in the manner
instructed by Fidelity and/or the Company before the first Vesting Date occurs,
the Award will be subject to cancellation at the Company’s sole discretion. If
the Award is cancelled, the Participant will have no rights to the underlying
Shares or any corresponding benefit.


The following terms and conditions apply only to Participants who are subject to
exchange control restrictions in China, as implemented by the State
Administration of Foreign Exchange (“SAFE”), as determined by the Company in its
sole discretion.


SAFE Approval Requirement. Notwithstanding anything to the contrary in the
Agreement or the Plan, no Shares will be issued to the Participant unless and
until all necessary exchange control or other
13



--------------------------------------------------------------------------------















approvals with respect to the Plan have been obtained from SAFE or its local
counterpart (“SAFE Approval”) and provided such SAFE Approval is maintained
through each Vesting Date. In the event that SAFE Approval has not been obtained
or is not maintained prior to any Vesting Date(s), such portion of the
Restricted Stock Units will not vest until such SAFE Approval is obtained (the
“Actual Vesting Date”). If the Participant’s Active Status ceases prior to the
Actual Vesting Date, the Participant will not be entitled to vest in any portion
of the Restricted Stock Units and the Award will be forfeited without any
liability to the Company or any Subsidiary or affiliate of the Company.


Termination of Employment; Change of Control. The following provision
supplements the Termination of Employment; Change of Control section of the Key
Employee RSU Agreement:


Due to legal restrictions in China, the Participant agrees that the Company
reserves the right to force the sale of any Shares to be issued to the
Participant upon settlement of the Restricted Stock Units. The sale may occur
(i) immediately upon vesting, (ii) following the termination of the
Participant’s Active Status for any reason, including without limitation,
voluntary termination by the Participant, termination because of the
Participant’s Retirement, Disability or death or termination by the Company or
any Subsidiary or affiliate of the Company because of Misconduct, or (iii)
within any other timeframe the Company determines to be necessary or advisable
to comply with local regulatory requirements. The Participant hereby authorizes
the sale of all Shares issued to him or her as soon as administratively
practicable after the applicable date, as determined by the Company, and
pursuant to this authorization. The Participant further agrees that the Company
is authorized to instruct its designated broker to assist with the mandatory
sale of such Shares and the Participant expressly authorizes the Company’s
designated broker to complete the sale of such Shares. The Participant
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Upon the sale of
Shares, the Participant will receive the sale proceeds less any amounts
necessary to satisfy Tax-Related Items and applicable transaction fees or
commissions. Due to currency exchange conversion rate fluctuation between the
applicable Vesting Date of the Restricted Stock Units and (if later) the date on
which the Shares are sold, the amount of sale proceeds may be more or less than
the fair market value of the Shares on the applicable Vesting Date (which is the
relevant amount for purposes of calculating amounts necessary to satisfy
applicable Tax-Related Items).


Exchange Control Restriction. Due to exchange control laws and regulations in
China, the Participant will be required immediately to repatriate to China the
cash proceeds from the sale of Shares and any cash dividends paid on such
Shares. The Participant further understands that, under local law, such
repatriation of the cash proceeds may need to be effectuated through a special
exchange control account established by the Company or a Subsidiary expressly
for this purpose. By accepting the Restricted Stock Units, the Participant
agrees that any cash proceeds from the sale of Shares or the receipt of any
dividends may be transferred to such special account prior to being delivered to
the Participant. The proceeds may be paid to the Participant in U.S. dollars or
in local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, the Participant understands that he or she will be required to open a
U.S. dollar bank account in China and provide the bank account details to the
Company or the Employer. The Participant acknowledges that, if the cash proceeds
are paid in local currency, the Company is under no obligation to secure any
particular currency exchange conversion rate. Furthermore, compliance with local
exchange control laws and regulations may delay the conversion of cash proceeds
into local currency. The Participant agrees that, if the conversion of the cash
proceeds into local currency is delayed, he or she shall bear the risk of any
currency exchange conversion rate fluctuation between the date on which the
Shares issued at vesting of the Restricted Stock Units are sold or the cash
dividend is paid and the date of conversion of the cash proceeds into local
currency. The Participant further agrees to comply with any other requirements
that the Company may impose in the future in order to facilitate compliance with
exchange control requirements in China.


14



--------------------------------------------------------------------------------















NOTIFICATIONS


Exchange Control Information. The Participant may be required to report to the
State Administration of Foreign Exchange all details of his or her foreign
financial assets and liabilities, as well as details of any economic
transactions conducted with non-China residents. Under these rules, the
Participant may be subject to reporting obligations for the Restricted Stock
Units, Shares acquired under the Plan and Plan-related transactions. The
Participant should consult with a personal tax advisor in this regard.


COSTA RICA


There are no country-specific provisions.


HONG KONG


TERMS AND CONDITIONS


Sale of Shares. Shares issued at vesting of the Restricted Stock Units are
accepted as a personal investment. In the event that Shares are acquired
pursuant to the Restricted Stock Units within six (6) months of the Date of
Grant, the Participant agrees that the Restricted Stock Units may not be offered
to the public or otherwise disposed of prior to the six-month anniversary of the
Date of Grant.


NOTIFICATIONS


SECURITIES WARNING: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. The Participant is advised to exercise
caution in relation to the offer. If the Participant is in any doubt about any
of the contents of this Agreement, the Plan or any Plan prospectus, the
Participant should obtain independent professional advice. The Restricted Stock
Units and any Shares issued at vesting do not constitute a public offering of
securities under Hong Kong law and are available only to Partners and
Consultants of the Company or a Subsidiary or affiliate of the Company. The
Agreement, the Plan and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. The Restricted Stock Units and related documents are intended
solely for the personal use of each Partner and/or Consultant and may not be
distributed to any other person.


ITALY


TERMS AND CONDITIONS


Plan Document Acknowledgment. In accepting the Restricted Stock Units, the
Participant acknowledges a copy of the Plan was made available to the
Participant, and that the Participant has reviewed the Plan and the Agreement,
in their entirety and fully understands and accepts all provisions of the Plan
and the Agreement.


The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provision in the Key Employee RSU
Agreement: Section 1 (“Vesting Schedule; Form and Timing of Payment of Vested
Restricted Stock Units”); Section 3 (“Termination of Employment; Change of
Control”); Section 7 (“Responsibility for Taxes”); Section 8 (“Nature of
Grant”); Section 10 (“Data Privacy”); Section 12 (“Compliance with Law”); and
Section 20 (“Imposition of Other Requirements”).




15



--------------------------------------------------------------------------------















NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant holds
investments abroad or foreign financial assets (e.g., cash, Shares, Restricted
Stock Units) that may generate income taxable in Italy, the Participant must
report them on his or her annual tax return or on a special form if no tax
return is due, irrespective of their value. The same reporting duties apply if
the Participant is a beneficial owner of the investments, even if he or she does
not directly hold investments abroad or foreign assets.


JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Information. The details of any assets held
outside of Japan as of December 31 (including the Shares acquired under the
Plan) must be reported annually to the Tax Office to the extent such assets have
a total net fair market value exceeding ¥50 million. Such report is due by March
15 each year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the Participant and
whether the Participant will be required to report details of his or her
Restricted Stock Units, as well as the Shares, in the report.


SINGAPORE


TERMS AND CONDITIONS




Settlement of Awards and Sale of Shares. This provision supplements the Form and
Timing of Payment of Restricted Stock Units section of the Key Employee RSU
Agreement:




The Participant hereby agrees that the Shares acquired pursuant to the
Restricted Stock Units will not be offered for sale in Singapore prior to the
six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the Singapore Securities and Futures Act (Chapter 289, 2006
Ed.) (“SFA”) or pursuant to, and in accordance with the condition of, any other
applicable provisions of the SFA.


NOTIFICATIONS


SECURITIES LAW INFORMATION: The Restricted Stock Units are granted to the
Participant by the Company pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the SFA and the offer is not made with a view to the
Restricted Stock Units or the Shares subject to Restricted Stock Units being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.


Director Notification Requirement. Directors (including associate, alternate,
substitute and shadow directors) of a Singaporean Subsidiary or affiliate of the
Company are subject to certain notification requirements under the Singapore
Companies Act. Directors must notify the Singaporean Subsidiary or affiliate of
the Company in writing of an interest in the Company (e.g., Restricted Stock
Units or Shares) or any related company within two (2) business days of (i) the
interest’s acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when the Shares are sold), or (iii) becoming a director,
associate director or shadow director. These notification requirements apply
regardless of whether the directors are residents of or employed in Singapore.


16



--------------------------------------------------------------------------------















SWITZERLAND


NOTIFICATIONS


Securities Law Information. Neither this document nor any other materials
relating to the Restricted Stock Units (i) constitutes a prospectus according to
articles 35 et seq. of the Swiss Federal Act on Financial Services (“FinSA”)
(ii) may be publicly distributed or otherwise made publicly available in
Switzerland to any person other than an employee of the Company or (iii) has
been or will be filed with, approved or supervised by any Swiss reviewing body
according to article 51 FinSA or any Swiss regulatory authority, including the
Swiss Financial Market Supervisory Authority FINMA.


UNITED KINGDOM


TERMS AND CONDITIONS


Responsibility for Taxes. The following provision supplements the Responsibility
for Taxes section of the Key Employee RSU Agreement:


Without limitation to Section 7 of the Key Employee RSU Agreement, the
Participant agrees that he or she is liable for all Tax-Related Items and hereby
covenants to pay all such Tax-Related Items as and when requested by the Company
or the Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other
tax authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold on the Participant’s
behalf or have paid or will pay to HMRC (or any other tax authority or any other
relevant authority) on the Participant’s behalf.


Notwithstanding the foregoing, if the Participant is an executive officer or
director of the Company (within the meaning of Section 13(k) of the Exchange Act
), the Participant acknowledges that he or she may not be able to indemnify the
Company or the Employer for the amount of any income tax not collected from or
paid by the Participant, as it may be considered a loan. In this case, the
amount of any income tax not collected within ninety (90) days of the end of the
U.K. tax year in which the event giving rise to the Tax-Related Item(s) occurs
may constitute a benefit to the Participant on which additional income tax and
National Insurance Contributions (“NICs”) may be payable. The Participant
understands that he or she will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company and/or the Employer (as
appropriate) the amount of any NICs due on this additional benefit, which may
also be recovered from the Participant at any time by any of the means referred
to in Section 7 of the Key Employee RSU Agreement.
17

